A peremptory writ of mandamus was ordered in this case to compel the City of Palmetto to revise its budget for the fiscal year 1931-1932 so as to include therein an amount sufficient to retire certain interest coupons on certain bonds of the city held by relator.
Petition for the alternative writ was filed ten days after the respondents had made their annual levy and completed the assessment roll, and approximately six weeks before the city taxes fell due and the tax books were required to be opened under the ordinances of the city. Had the commands of the alternative writ been complied with at the time the writ was served, no inconvenience to taxpayers, and no confusion nor disorder in tax collections, could have resulted from the proceeding. At that time the city officials were in a situation where they could have very easily revised the tax roll in accordance with the alternative writ, before taxes became due. *Page 456 
Under such circumstances, the Court below properly overruled a defense interposed by the respondents, predicated upon the allegation in their return that to issue a peremptory writ would cause such confusion and disorder as to be unwarranted in law. See State of Florida, ex rel. Aldrich, v. J. C. Mitchell, et al., as officials of the Town of Boca Raton, decided at the present term, opinion filed 8th day of February, 1933.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.